Exhibit 10.2

 

 



Amended and Restated Employment Agreement

This Amended and Restated Employment Agreement (the "Agreement") is made and
entered into as of the 10 day of December, 2015, by and between Stephen B.
Squires (the "Executive") and Quantum Materials Corp., a Nevada corporation (the
"Company") (collectively, the "Parties").

WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth in this Agreement;

WHEREAS, the Executive desires to be employed by the Company on the terms and
conditions set forth in this Agreement; and

WHEREAS, the Company and Executive had previously entered into an Employment
Agreement dated October 26, 2012 (the “Initial Employment Agreement”), and

 

WHEREAS, the Executive and the Company have entered into a separate Restricted
Stock Award Agreement, which shall remain in full force and effect after the
Parties execute this Agreement, and which shall survive the termination of this
Agreement for any reason, notwithstanding any other term in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth in this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties agree as follows:

1.                  Term of this Agreement. This Agreement shall commence as of
the ___ day of November, 2015, (the "Effective Date") and shall continue,
subject to the terms of this Agreement, until either party terminates
Executive’s employment as set forth in this Agreement. This Agreement replaces,
amends, and restates the Initial Employment Agreement between Executive and the
Company. There shall be no definite term of employment. Nothing specified in
this Agreement is intended or shall be construed to alter the at-will nature of
the employment relationship. The Executive or the Company may terminate this
Agreement and the employment relationship at any time and for any reason (by
providing thirty (30) days’ advanced written notice to the other party). The
Executive shall, however, be entitled to receive compensation upon termination
of employment under certain circumstances as set forth below in Section 5.

2.                  Position and Duties.

2.1              Position and Responsibilities. During the Employment Term, the
Executive shall serve as the Chief Executive Officer of the Company, reporting
to the Board of Directors. In that capacity, the Executive shall (i) be
responsible for the operations and other general management affairs of the
Company; (ii) perform any services, duties or responsibilities consistent with
the Executive’s position; and (iii) perform such services, duties and
responsibilities, as shall be determined from time-to-time by the Board of
Directors or as may otherwise be required to effectively perform the Executive’s
position. The Executive may from time-to-time be required to travel within the
United States and overseas in the performance of the Executive’s services,
duties and responsibilities, and will be obliged to travel to such locations as
the Company, the board of directors (the “Board”), or the performance of the
Executive’s services, duties, and responsibilities reasonably require, with the
costs of such travel to be paid by the Company in accordance with the Company’s
travel reimbursement policies, as amended from time to time.

2.2              Full-Time and Energy Devoted to Executive’s Employment. During
the Employment Term, the Executive shall (i) devote substantially all of the
Executive’s business time, attention, skill, and energy to the business of the
Company and the performance of the Executive's services, duties and
responsibilities under this Agreement; (ii) use the Executive’s best efforts,
skill and knowledge in the performance of the Executive’s services, duties and
responsibilities and to promote the success of the Company’s business; (iii)
serve the Company’s interests faithfully, efficiently and diligently; (iv) put
in whatever time, energy or attention is necessary to accomplish the Executive’s
duties and expectations; (v) cooperate with the reasonable and lawful directives
of the Board in the furtherance of the best interests of the Company; and (vi)
comply with the Company’s policies and procedures as well as all applicable
laws, rules and regulations.

2.3              Executive is Not Currently Bound by a Conflicting Agreement.
The Executive hereby represents to the Company that the execution and delivery
of this Agreement by the Executive and the performance by the Executive of
Executive’s services, duties and responsibilities under this Agreement does not
and shall not constitute a breach of, or otherwise contravene, the terms of any
other non-compete agreement, employment agreement or other agreement or policy
to which the Executive is a party or otherwise bound.



 

 



2.4              No Engagement in Conflicting Obligations. The Executive shall
not engage in any other business, profession or occupation for compensation or
otherwise which would conflict or interfere with the Executive’s performance or
ability to perform the Executive’s services, duties and responsibilities under
this Agreement.

Notwithstanding the foregoing, the Executive will be permitted to (i) with the
prior written consent of the Board (which consent will not be unreasonably
withheld or delayed) act or serve as a director, trustee, committee member or
principal of any type of business, civic or charitable organization as long as
such activities are disclosed in writing to the Company's Chief Executive
Officer in accordance with the Company's Employee Handbook, and (ii) purchase or
own less than five percent (5%) of the publicly traded securities of any
corporation; provided that, such ownership represents a passive investment and
that the Executive is not a controlling person of, or a member of a group that
controls, such corporation; provided further that, the activities described in
clauses (i) and (ii) of this Section 3.4 do not interfere with the performance
of the Executive's services, duties and responsibilities under this Agreement.

 

3.                  Place of Performance. The principal place of Executive's
employment shall be in San Marcos, TX. Executive may be required to travel on
Company business during the Employment Term.

4.                  Compensation.

4.1              Base Salary. Until such time as the Company records its first
$10,000,000 in revenue (the “Revenue Trigger”), the Company shall pay the
Executive an annual rate of base salary of no less than $225,000.00; after the
occurrence of the Revenue Trigger, the Company shall pay the Executive an annual
rate of base salary of no less than $247,500.00; in either case in periodic
installments in accordance with the Company's customary payroll practices, but
no less frequently than monthly. The Executive's annual base salary, as in
effect from time to time, shall be referred to in this Agreement as "Base
Salary".

4.2              Annual Bonuses. Executive shall be eligible for an annual bonus
based on personal performance and/or Company performance metrics to be
determined by the Company and Executive on an annual basis (“Target Bonus”).
Equity Awards. The Company has previously granted the Executive right to
purchase shares of the Company’s common stock (“Option”), $0.001 par value per
share, pursuant to the Company’s 2013 Employee Benefit and Consulting Services
Compensation Plan (“Equity Plan”). All other terms and conditions of such awards
shall be governed by the terms and conditions of the Equity Plan and the
applicable Grant of Option agreement.

4.3              Employee Benefits. During the Employment Term, the Executive
shall be entitled to participate in all employee benefit plans, practices and
programs maintained by the Company, as in effect from time to time
(collectively, "Employee Benefit Plans"), on a basis which is no less favorable
than is provided to other similarly situated executives of the Company, to the
extent consistent with applicable law and the terms of the applicable Employee
Benefit Plans. The Company reserves the right to amend or cancel any Employee
Benefit Plans at any time in its sole discretion, subject to the terms of such
Employee Benefit Plan and applicable law.

4.4              Vacation. During the Employment Term, the Executive shall be
entitled to four weeks of paid vacation days per calendar year (prorated for
partial years) in accordance with the Company's vacation policies, as in effect
from time to time.

4.5              Business Expenses. The Executive shall be entitled to
reimbursement for all reasonable and necessary out-of-pocket business,
entertainment and travel expenses incurred by the Executive in connection with
the performance of the Executive's duties hereunder in accordance with the
Company's expense reimbursement policies and procedures.

4.6              Indemnification. In the event that the Executive is made a
party or threatened to be made a party to any action, suit, or proceeding,
whether civil, criminal, administrative or investigative (a "Proceeding"), other
than any Proceeding initiated by the Executive or the Company related to any
contest or dispute between the Executive and the Company or any of its
affiliates with respect to this Agreement or the Executive's employment
hereunder, by reason of the fact that the Executive is or was a director or
officer of the Company, or any affiliate of the Company, or is or was serving at
the request of the Company as a director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
the Executive shall be indemnified and held harmless by the Company to the
maximum extent permitted under applicable law from and against any liabilities,
costs, claims and expenses, including all costs and expenses incurred in defense
of any Proceeding (including attorneys' fees). Costs and expenses incurred by
the Executive in defense of such Proceeding (including attorneys' fees) shall be
paid by the Company in advance of the final disposition of such litigation upon
receipt by the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company under this Agreement. The Company shall secure
and maintain insurance covering its contractual indemnity obligations set forth
herein, and shall separately secure and maintain directors and officers
liability insurance coverage pursuant to which Executive shall be covered as a
named or additional assured.



2 

 

 

4.7              Clawback Provisions. Notwithstanding any other provisions in
this Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).

5.                  Termination of Employment. The Employment Term and the
Executive's employment hereunder may be terminated by either the Company or the
Executive at any time and for any reason; provided that, unless otherwise
provided herein, either party shall be required to give the other party at least
thirty (30) days advance written notice of any termination of the Executive's
employment. Upon termination of the Executive's employment during the Employment
Term, the Executive shall be entitled to the compensation and benefits described
in this Section 5 and shall have no further rights to any compensation or any
other benefits from the Company or any of its affiliates.

5.1              For Cause or Without Good Reason.  

(a)                The Executive's employment hereunder may be terminated by the
Company for Cause or by the Executive without Good Reason. If the Executive's
employment is terminated by the Company for Cause or by the Executive without
Good Reason, the Executive shall be entitled to receive:

(i)any accrued but unpaid Base Salary and accrued but unused vacation, which
shall be paid within one (1) week following the Termination Date (as defined
below);

(ii)reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company's
expense reimbursement policy; and

(iii)such employee benefits (including equity compensation), if any, as to which
the Executive may be entitled under the Company's employee benefit plans as of
the Termination Date; provided that, in no event shall the Executive be entitled
to any payments in the nature of severance or termination payments except as
specifically provided herein.

Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
"Accrued Amounts".

(b)               For purposes of this Agreement, "Cause" shall mean:

(i)the Executive's willful and repeated failure to perform his duties (other
than any such failure resulting from incapacity due to physical or mental
illness);

(ii)the Executive's willful and repeated failure to comply with any valid and
legal directive of the Board;

(iii)the Executive's intentional engagement in dishonesty, illegal conduct or
gross misconduct, which is, in each case, materially injurious to the Company or
its affiliates;

(iv)the Executive's embezzlement, intentional misappropriation or fraud, whether
or not related to the Executive's employment with the Company;

(v)the Executive's conviction of or plea of guilty or nolo contendere to a crime
that constitutes a felony (or state law equivalent) or a crime that constitutes
a misdemeanor involving moral turpitude;

(vi)the Executive's willful and repeated violation of a material policy of the
Company;

(vii)the Executive's willful unauthorized disclosure of Confidential Information
(as defined below); or

(viii)the Executive's knowing and intentional material breach of any material
obligation under this Agreement or any other written agreement between the
Executive and the Company.

For purposes of this provision, no act or failure to act on the part of the
Executive shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company.



3 

 



In the event of conduct the Company contends Executive has engaged in conduct
described in (i), (ii), (vi), (vii) or (viii) above, termination of the
Executive's employment shall not be deemed to be for Cause unless the Company
gives Executive notice of the specific conduct at issue in writing and a
reasonable opportunity to cure same, after which, if the Company contends it
remains uncured, the Company must deliver to the Executive a copy of a
resolution duly adopted by the affirmative vote of not less than a majority of
the Board finding in good faith that there is Cause to terminate Executive’s
employment.

(c)                For purposes of this Agreement, "Good Reason" shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive's written consent:

(i)a material reduction in the Executive's Base Salary;

(ii)a relocation of the Executive's principal place of employment by more than
ten (10) miles, except for required travel on Company business to an extent
substantially consistent with the Executive's business travel obligations as of
the date of relocation;

(iii)any material breach by the Company of any material provision of this
Agreement or any material provision of any other agreement between the Executive
and the Company;

(iv)the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform if no succession
had taken place, except where such assumption occurs by operation of law;

(v)a material adverse change in the Executive's title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law); or

(vi)a material adverse change in the reporting structure applicable to the
Executive.

The Executive cannot terminate his employment for Good Reason unless he has
provided written notice to the Company of the existence of the circumstances
providing grounds for termination for Good Reason within sixty (60) days of the
initial existence of such grounds and the Company has had at least thirty (30)
days from the date on which such notice is provided to cure such circumstances,
if curable. If the Executive does not terminate his employment for Good Reason
within one hundred twenty (120) days after the first occurrence of the
applicable grounds, then the Executive will be deemed to have waived his right
to terminate for Good Reason with respect to such grounds.

Notwithstanding the foregoing, in the event that a Change in Control (as defined
below) occurs during the Employment Term, the Executive may terminate his
employment for any reason during the thirty (30) day period following the Change
in Control and such termination shall be deemed to be for Good Reason.

5.2              Without Cause or for Good Reason. The Employment Term and the
Executive's employment hereunder may be terminated by the Executive for Good
Reason or by the Company without Cause. In the event of such termination, the
Executive shall be entitled to receive the Accrued Amounts and subject to the
Executive's compliance with Section 6, Section 7, Section 8 and Section 9 of
this Agreement and his execution of a release of claims in favor of the Company,
its affiliates and their respective officers and directors in a form provided by
the Company (the "Release") and such Release becoming effective within fifty-two
(52) days following the Termination Date (such within fifty-two (52) day period,
the "Release Execution Period"), the Executive shall be entitled to receive the
following:

(a)                a lump sum payment equal to two times the sum of the
Executive's Base Salary and Target Bonus for the year in which the Termination
Date occurs, which shall be paid within seven (7) days following the effective
date of the Release;

(b)               If the Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"),
the Company shall pay the full premium to insure Executive and his dependents
until the earliest of: (i) the eighteen-month anniversary of the Termination
Date; (ii) the date the Executive is no longer eligible to receive COBRA
continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer.

(c)                To the extent any equity granted to Executive that is subject
to time vesting is not already vested as of the Termination Date, all unvested
equity shall immediately vest and all restrictions on the transferability of
such equity shall be lifted on the Termination Date.



4 

 



5.3              Death or Disability.  

(a)                The Executive's employment hereunder shall terminate
automatically upon the Executive's death during the Employment Term, and the
Company may terminate the Executive's employment on account of the Executive's
Disability.

(b)               If the Executive's employment is terminated during the
Employment Term on account of the Executive's death or Disability, the Executive
(or the Executive's estate and/or beneficiaries, as the case may be) shall be
entitled to receive the Accrued Amounts and the following:

(i)if before the Revenue Trigger, a lump sum payment equal to two times the sum
of the Executive's Base Salary and Target Bonus for the year in which the
Termination Date occurs, and if after the Revenue Trigger, one times the sum of
the Executive's Base Salary and Target Bonus for the year in which the
Termination Date occurs, which in either case shall be paid within seven (7)
days following the Termination Date;

(ii)If the Executive’s family timely and properly elects continuation coverage
under the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"), the Company
shall pay the full premium to insure his spouse and dependents until the
eighteen-month anniversary of the Termination Date.

(iii)To the extent any equity granted to Executive that is subject to time
vesting is not already vested as of the Termination Date, all unvested equity
shall immediately vest and all restrictions on the transferability, subject to
SEC Rule 144, of such equity shall be lifted on the Termination Date.

 

(c)                For purposes of this Agreement, Disability shall mean the
Executive's inability, due to physical or mental incapacity, to substantially
perform his duties and responsibilities under this Agreement for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period. Any
question as to the existence of the Executive's Disability as to which the
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to the Executive and the
Company. If the Executive and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of Disability made in writing to the Company and the Executive
shall be final and conclusive for all purposes of this Agreement.

5.4              Change in Control Termination.  

(a)                Notwithstanding any other provision contained herein, if the
Executive's employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than on account of the Executive's death
or Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive's compliance with Section 6, Section 7, Section 8 and
Section 9 of this Agreement and his execution of a Release which becomes
effective within fifty-two (52) days following the Termination Date, the
Executive shall be entitled to receive a lump sum payment equal to 2.99 times
the sum of the Executive's Base Salary and Target Bonus for the year in which
the Termination Date occurs (or if greater, the year immediately preceding the
year in which the Change in Control occurs), which shall be paid within seven
(7) days following the effective date of the Release, and to the extent any
equity granted to Executive that is subject to time vesting is not already
vested as of the Termination Date, all unvested equity shall immediately vest
and all restrictions on the transferability of such equity shall be lifted on
the Termination Date.

(b)               If the Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 ("COBRA"),
the Company shall pay the full premium to insure Executive and his dependents
until the earliest of: (i) the eighteen-month anniversary of the Termination
Date; (ii) the date the Executive is no longer eligible to receive COBRA
continuation coverage; and (iii) the date on which the Executive becomes
eligible to receive substantially similar coverage from another employer.

(c)                For purposes of this Agreement, "Change in Control" shall
mean the occurrence of any of the following:

(i)one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than fifty percent (50%) of the total fair market value or
total voting power of the stock of such corporation; provided that, a Change in
Control shall not occur if any person (or more than one person acting as a
group) owns more than fifty percent (50%) of the total fair market value or
total voting power of the Company's stock and acquires additional stock;

(ii)one person (or more than one person acting as a group) acquires (or has
acquired during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company's stock possessing twenty-five percent
(25%) or more of the total voting power of the stock of such corporation;

(iii)a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election;

(iv)Stephen Squires no longer holds the position of Chief Executive Officer or
ceases to be a Director of the Company; or

(v)the sale of all or substantially all of the Company's assets.



5 

 



5.5              Notice of Termination. Any termination of the Executive's
employment hereunder by the Company or by the Executive during the Employment
Term (other than termination pursuant to Section 5.3(a) on account of the
Executive's death) shall be communicated by written notice of termination
("Notice of Termination") to the other party hereto in accordance with Section
26. The Notice of Termination shall specify:

(a)                The termination provision of this Agreement relied upon;

(b)               To the extent applicable, the facts and circumstances claimed
to provide a basis for termination of the Executive's employment under the
provision so indicated; and

(c)                The applicable Termination Date.

5.6              Termination Date. The Executive's Termination Date shall be:

(a)                If the Executive's employment hereunder terminates on account
of the Executive's death, the date of the Executive's death;

(b)               If the Executive's employment hereunder is terminated on
account of the Executive's Disability, the date that it is determined that the
Executive has a Disability;

(c)                If the Company terminates the Executive's employment
hereunder for Cause, the date the Notice of Termination is delivered to the
Executive;

(d)               If the Company terminates the Executive's employment hereunder
without Cause, the date specified in the Notice of Termination, which shall be
no less than thirty (30) days following the date on which the Notice of
Termination is delivered; and

(e)                If the Executive terminates his employment hereunder with or
without Good Reason, the date specified in the Executive's Notice of
Termination, which shall be no less than thirty (30) days following the date on
which the Notice of Termination is delivered.

Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a "separation from service" within
the meaning of Section 409A.

5.7              Resignation of All Other Positions. Upon termination of the
Executive's employment hereunder for any reason, the Executive shall be deemed
to have resigned from all positions that the Executive holds as an officer or
member of the board of directors (or a committee thereof) of the Company or any
of its affiliates.

5.8                 IRS Section 280G.  

(a)                If any of the payments or benefits received or to be received
by the Executive (including, without limitation, any payment or benefits
received in connection with a Change in Control or the Executive’s termination
of employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement, or otherwise) (all such payments collectively
referred to herein as the “280G Payments”) constitute “parachute payments”
within the meaning of Section 280G of the Code and would, but for this Section
5.8, be subject to the excise tax imposed under Section 4999 of the Code (the
“Excise Tax”), then such 280G Payments shall be reduced in a manner determined
by the Company (by the minimum possible amounts) that is consistent with the
requirements of Section 409A until no amount payable to the Executive will be
subject to the Excise Tax. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.

(b)               All calculations and determinations under this Section 5.8
shall be made by an independent accounting firm or independent tax counsel
appointed by the Company (the “Tax Counsel”) whose determinations shall be
conclusive and binding on the Company and the Executive for all purposes. For
purposes of making the calculations and determinations required by this Section
5.8, the Tax Counsel may rely on reasonable, good faith assumptions and
approximations concerning the application of Section 280G and Section 4999 of
the Code. The Company and the Executive shall furnish the Tax Counsel with such
information and documents as the Tax Counsel may reasonably request in order to
make its determinations under this Section 5.8. The Company shall bear all costs
the Tax Counsel may reasonably incur in connection with its services.



6 

 



6.                  Cooperation. The Parties agree that certain matters in which
the Executive will be involved during the Employment Term may necessitate the
Executive's cooperation in the future. Accordingly, following the termination of
the Executive's employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive's service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive's other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate.

7.                  Confidential Information. The Executive understands and
acknowledges that during the Employment Term, he will have access to and learn
about Confidential Information, as defined below.

7.1              Confidential Information Defined.  

(a)                Definition. For purposes of this Agreement, "Confidential
Information" includes, but is not limited to, all information not generally
known to the public, in spoken, printed, electronic or any other form or medium,
relating directly or indirectly to: business processes, practices, methods,
policies, plans, publications, documents, research, operations, services,
strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, computer programs, computer software, applications,
operating systems, software design, web design, work-in-process, databases,
manuals, records, articles, systems, material, sources of material, supplier
information, vendor information, financial information, results, accounting
information, accounting records, legal information, marketing information,
advertising information, pricing information, credit information, design
information, payroll information, staffing information, personnel information,
employee lists, supplier lists, vendor lists, developments, reports, internal
controls, security procedures, graphics, drawings, sketches, market studies,
sales information, revenue, costs, formulae, notes, communications, algorithms,
product plans, designs, styles, models, ideas, audiovisual programs, inventions,
unpublished patent applications, original works of authorship, discoveries,
experimental processes, experimental results, specifications, customer
information, customer lists, client information, client lists, manufacturing
information, factory lists, distributor lists, and buyer lists of the Company or
its businesses, or of any other person or entity that has entrusted information
to the Company in confidence.

The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.

The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is known to him before joining the Company or generally available to and known
by the public at the time of disclosure to the Executive; provided that, such
disclosure is through no direct or indirect fault of the Executive or person(s)
acting on the Executive's behalf.

(b)               Company Creation and Use of Confidential Information. The
Executive understands and acknowledges that the Company has invested, and
continues to invest, substantial time, money and specialized knowledge into
developing its resources, creating a customer base, generating customer and
potential customer lists, training its employees, and improving its offerings in
the field of information technology. The Executive understands and acknowledges
that as a result of these efforts, the Company has created, and continues to use
and create Confidential Information. This Confidential Information provides the
Company with a competitive advantage over others in the marketplace.

(c)                Disclosure and Use Restrictions. The Executive agrees and
covenants: (i) to treat all Confidential Information as strictly confidential;
(ii) not to directly or indirectly disclose, publish, communicate or make
available Confidential Information, or allow it to be disclosed, published,
communicated or made available, in whole or part, to any entity or person
whatsoever (including other employees of the Company) not having a need to know
and authority to know and use the Confidential Information in connection with
the business of the Company and, in any event, not to anyone outside of the
direct employ of the Company except as required in the performance of the
Executive's authorized employment duties to the Company or with the prior
consent of Chief Executive Officer acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive's
authorized employment duties to the Company or with the prior consent of Chief
Executive Officer acting on behalf of the Company in each instance (and then,
such disclosure shall be made only within the limits and to the extent of such
duties or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
shall promptly provide written notice of any such order to Chief Executive
Officer.

The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive's breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive's behalf.

8.                  Restrictive Covenants.

8.1              Acknowledgment. The Executive understands that the nature of
the Executive's position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company.



7 

 



The Executive further understands and acknowledges that the Company's ability to
reserve these for the exclusive knowledge and use of the Company is of great
competitive importance and commercial value to the Company, and that improper
use or disclosure by the Executive is likely to result in unfair or unlawful
competitive activity.

8.2              Non-competition. Because of the Company's legitimate business
interest as described herein and the good and valuable consideration offered to
the Executive, during the Employment Term and for the two (2) years, to run
consecutively, beginning on the last day of the Executive's employment with the
Company, for any reason or no reason and whether employment is terminated at the
option of the Executive or the Company, the Executive agrees and covenants not
to engage in Prohibited Activity within the United States of America.

For purposes of this Section 8, "Prohibited Activity" is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the same or similar business
as the Company, i.e. nanotechnology primarily involving quantum dots. Prohibited
Activity also includes activity that may require or inevitably requires
disclosure of trade secrets, proprietary information or Confidential Information
about the Company’s quantum dots technology.

Nothing herein shall prohibit the Executive from purchasing or owning less than
five percent (5%) of the publicly traded securities of any corporation, provided
that such ownership represents a passive investment and that the Executive is
not a controlling person of, or a member of a group that controls, such
corporation.

This Section 8 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to Chief Executive Officer.

8.3              Non-solicitation of Employees. The Executive agrees and
covenants not to directly or indirectly solicit, hire, recruit, attempt to hire
or recruit, or induce the termination of employment of any employee of the
Company during two (2) years, to run consecutively, beginning on the last day of
the Executive's employment with the Company.

8.4              Non-solicitation of Customers. The Executive understands and
acknowledges that because of the Executive's experience with and relationship to
the Company, he will have access to and learn about much or all of the Company's
customer information. "Customer Information" includes, but is not limited to,
names, phone numbers, addresses, e-mail addresses, order history, order
preferences, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to
services.

The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm.

The Executive agrees and covenants, during two (2) years, to run consecutively,
beginning on the last day of the Executive's employment with the Company, not to
directly or indirectly solicit, contact (including but not limited to e-mail,
regular mail, express mail, telephone, fax, and instant message), attempt to
contact or meet with the Company's current customers for purposes of offering or
accepting goods or services similar to or competitive with those offered by the
Company.

9.                  Non-disparagement. The Executive agrees and covenants that
he will not at any time make, publish or communicate to any person or entity or
in any public forum any defamatory remarks, comments or statements concerning
the Company or its businesses, or any of its employees, officers, and existing
and prospective customers, suppliers, investors and other associated third
Parties.

This Section 9 does not, in any way, restrict or impede the Executive from
exercising protected rights to the extent that such rights cannot be waived by
agreement or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. The Executive shall promptly provide written notice of any
such order to the Chief Executive Officer.

10.              Acknowledgement. The Executive acknowledges and agrees that the
services to be rendered by him to the Company are of a special and unique
character; that the Executive will obtain knowledge and skill relevant to the
Company's industry, methods of doing business and marketing strategies by virtue
of the Executive's employment; and that the restrictive covenants and other
terms and conditions of this Agreement are reasonable and reasonably necessary
to protect the legitimate business interest of the Company.

The Executive further acknowledges that the amount of his compensation reflects,
in part, his obligations and the Company's rights under Section 7, Section 8 and
Section 9 of this Agreement; that he has no expectation of any additional
compensation, royalties or other payment of any kind not otherwise referenced
herein in connection herewith; that he will not be subject to undue hardship by
reason of his full compliance with the terms and conditions of Section 7,
Section 8 and Section 9 of this Agreement or the Company's enforcement thereof.



8 

 



 

11.              Remedies. In the event of a breach or threatened breach by the
Executive of Section 7, Section 8 or Section 9 of this Agreement, the Executive
hereby consents and agrees that the Company shall be entitled to seek, in
addition to other available remedies, a temporary or permanent injunction or
other equitable relief against such breach or threatened breach from any court
of competent jurisdiction, without the necessity of showing any actual damages
or that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall be in addition to, not in lieu of, legal remedies, monetary damages
or other available forms of relief.

12.              Proprietary Rights in Intellectual Property.

12.1          Work Product. The Executive acknowledges and agrees that all
writings, works of authorship, technology, inventions, discoveries, ideas and
other work product of any nature whatsoever, that are created, prepared,
produced, authored, edited, amended, conceived or reduced to practice by the
Executive individually or jointly with others during the period of his
employment by the Company and relating in any way to the business or
contemplated business, research or development of the Company (regardless of
when or where the Work Product is prepared or whose equipment or other resources
is used in preparing the same) and all printed, physical and electronic copies,
all improvements, rights and claims related to the foregoing, and other tangible
embodiments thereof (collectively, "Work Product"), as well as any and all
rights in and to copyrights, trade secrets, trademarks (and related goodwill),
mask works, patents and other intellectual property rights therein arising in
any jurisdiction throughout the world and all related rights of priority under
international conventions with respect thereto, including all pending and future
applications and registrations therefor, and continuations, divisions,
continuations-in-part, reissues, extensions and renewals thereof (collectively,
"Intellectual Property Rights"), shall be the sole and exclusive property of the
Company.

12.2          Definition of “Work Product”. For purposes of this Agreement, Work
Product includes, but is not limited to, Company Group information, including
plans, publications, research, strategies, techniques, agreements, documents,
contracts, terms of agreements, negotiations, know-how, computer programs,
computer applications, software design, web design, work in process, databases,
manuals, results, developments, reports, graphics, drawings, sketches, market
studies, formulae, notes, communications, algorithms, product plans, product
designs, styles, models, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, client information,
customer lists, client lists, manufacturing information, marketing information,
advertising information, and sales information.

12.3          Work Made for Hire; Assignment. The Executive acknowledges that,
by reason of being employed by the Company at the relevant times, to the extent
permitted by law, all of the Work Product consisting of copyrightable subject
matter is "work made for hire" as defined in 17 U.S.C. § 101 and such copyrights
are therefore owned by the Company. To the extent that the foregoing does not
apply, the Executive hereby irrevocably assigns to the Company, for no
additional consideration, the Executive's entire right, title and interest in
and to all Work Product and Intellectual Property Rights therein, including the
right to sue, counterclaim and recover for all past, present and future
infringement, misappropriation or dilution thereof, and all rights corresponding
thereto throughout the world. Nothing contained in this Agreement shall be
construed to reduce or limit the Company's rights, title or interest in any Work
Product or Intellectual Property Rights so as to be less in any respect than
that the Company would have had in the absence of this Agreement.

12.4          Further Assurances; Power of Attorney. During and after his
employment, the Executive agrees to reasonably cooperate with the Company to (a)
apply for, obtain, perfect and transfer to the Company the Work Product as well
as an Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to the Company any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by the Company. The Executive hereby
irrevocably grants the Company power of attorney to execute and deliver any such
documents on the Executive's behalf in his name and to do all other lawfully
permitted acts to transfer the Work Product to the Company and further the
transfer, issuance, prosecution and maintenance of all Intellectual Property
Rights therein, to the full extent permitted by law, if the Executive does not
promptly cooperate with the Company's request (without limiting the rights the
Company shall have in such circumstances by operation of law). The power of
attorney is coupled with an interest and shall not be effected by the
Executive's subsequent incapacity.

12.5          No License. The Executive understands that this Agreement does
not, and shall not be construed to, grant the Executive any license or right of
any nature with respect to any Work Product or Intellectual Property Rights or
any Confidential Information, materials, software or other tools made available
to him by the Company.

13.              Company Security.

13.1          Security and Access. The Executive agrees and covenants (a) to
comply with all Company security policies and procedures as in force from time
to time including without limitation those regarding computer equipment,
telephone systems, voicemail systems, facilities access, monitoring, key cards,
access codes, Company intranet, internet, social media and instant messaging
systems, computer systems, e-mail systems, computer networks, document storage
systems, software, data security, encryption, firewalls, passwords and any and
all other Company facilities, IT resources and communication technologies
("Facilities Information Technology and Access Resources"); (b) not to access or
use any Facilities and Information Technology Resources except as authorized by
the Company; and (iii) not to access or use any Facilities and Information
Technology Resources in any manner after the termination of the Executive's
employment by the Company, whether termination is voluntary or involuntary. The
Executive agrees to notify the Company promptly in the event he learns of any
violation of the foregoing by others, or of any other misappropriation or
unauthorized access, use, reproduction or reverse engineering of, or tampering
with any Facilities and Information Technology Access Resources or other Company
property or materials by others.

13.2          Exit Obligations. Upon (a) voluntary or involuntary termination of
the Executive's employment or (b) the Company's request at any time during the
Executive's employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, pagers, fax machines,
equipment, speakers, webcams, manuals, reports, files, books, compilations, work
product, e-mail messages, recordings, tapes, disks, thumb drives or other
removable information storage devices, hard drives, negatives and data and all
Company documents and materials belonging to the Company and stored in any
fashion, including but not limited to those that constitute or contain any
Confidential Information or Work Product, that are in the possession or control
of the Executive, whether they were provided to the Executive by the Company or
any of its business associates or created by the Executive in connection with
his employment by the Company; and (ii) delete or destroy all copies of any such
documents and materials not returned to the Company that remain in the
Executive's possession or control, including those stored on any non-Company
devices, networks, storage locations and media in the Executive's possession or
control.



9 

 



14.              Publicity. The Executive hereby irrevocably consents to any and
all uses and displays, by the Company and its agents, representatives and
licensees, of the Executive's name, voice, likeness, image, appearance and
biographical information in, on or in connection with any pictures, photographs,
audio and video recordings, digital images, websites, television programs and
advertising, other advertising and publicity, sales and marketing brochures,
books, magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during or after the
period of his employment by the Company, for all legitimate commercial and
business purposes of the Company ("Permitted Uses") without further consent from
or royalty, payment or other compensation to the Executive. The Executive hereby
forever waives and releases the Company and its directors, officers, employees
and agents from any and all claims, actions, damages, losses, costs, expenses
and liability of any kind, arising under any legal or equitable theory
whatsoever at any time during or after the period of his employment by the
Company, arising directly or indirectly from the Company's and its agents',
representatives' and licensees' exercise of their rights in connection with any
Permitted Uses.

15.              Governing Law: Jurisdiction and Venue. This Agreement, for all
purposes, shall be construed in accordance with the laws of Texas without regard
to conflicts of law principles. Any action or proceeding by either of the
Parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of Texas, county of Harris. The Parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue.

16.              Deductions and Withholdings. The Company shall have the right
to withhold from any amount payable hereunder any Federal, state and local taxes
in order for the Company to satisfy any withholding tax obligation it may have
under any applicable law or regulation.

17.              IRS Section 409A. This Agreement is intended to comply with
Section 409A or an exemption thereunder and shall be construed and administered
in accordance with Section 409A. Notwithstanding any other provision of this
Agreement, payments provided under this Agreement may only be made upon an event
and in a manner that complies with Section 409A or an applicable exemption. Any
payments under this Agreement that may be excluded from Section 409A either as
separation pay due to an involuntary separation from service or as a short-term
deferral shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, each installment payment provided under this Agreement
shall be treated as a separate payment. Any payments to be made under this
Agreement upon a termination of employment shall only be made upon a "separation
from service" under Section 409A. Notwithstanding the foregoing, the Company
makes no representations that the payments and benefits provided under this
Agreement comply with Section 409A and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Executive on account of non-compliance with Section 409A.

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A and the Executive is determined to be a "specified employee" as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the "Specified Employee Payment Date"). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafter, any remaining payments shall be
paid without delay in accordance with their original schedule.

18.              Entire Agreement. With the exception of Restricted Stock Award
Agreement, and unless specifically provided herein, this Agreement contains all
of the understandings and representations between the Executive and the Company
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The Parties hereby
acknowledge and agree that the Restricted Stock Award Agreement shall remain in
full force and effect notwithstanding the execution of this Agreement and shall
survive the termination of this Agreement. The Parties mutually agree that the
Agreement can be specifically enforced in court and can be cited as evidence in
legal proceedings alleging breach of the Agreement.



10 

 



19.              Modification and Waiver. No provision of this Agreement may be
amended or modified unless such amendment or modification is agreed to in
writing and signed by the Executive and by Chief Executive Officer of the
Company. No waiver by either of the Parties of any breach by the other party
hereto of any condition or provision of this Agreement to be performed by the
other party hereto shall be deemed a waiver of any similar or dissimilar
provision or condition at the same or any prior or subsequent time, nor shall
the failure of or delay by either of the Parties in exercising any right, power
or privilege hereunder operate as a waiver thereof to preclude any other or
further exercise thereof or the exercise of any other such right, power or
privilege.

20.              Severability. Should any provision of this Agreement be held by
a court of competent jurisdiction to be enforceable only if modified, or if any
portion of this Agreement shall be held as unenforceable and thus stricken, such
holding shall not affect the validity of the remainder of this Agreement, the
balance of which shall continue to be binding upon the Parties with any such
modification to become a part hereof and treated as though originally set forth
in this Agreement.

The Parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
Parties as embodied herein to the maximum extent permitted by law.

The Parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.

21.              Captions. Captions and headings of the sections and paragraphs
of this Agreement are intended solely for convenience and no provision of this
Agreement is to be construed by reference to the caption or heading of any
section or paragraph.

22.              Counterparts. This Agreement may be executed in separate
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

23.              Tolling. Should the Executive violate any of the terms of the
restrictive covenant obligations articulated herein, the obligation at issue
will run from the first date on which the Executive ceases to be in violation of
such obligation.

24.              Notification to Subsequent Employer. When the Executive's
employment with the Company terminates, the Executive agrees to notify any
subsequent employer of the restrictive covenants section contained in this
Agreement. In addition, the Executive authorizes the Company to provide a copy
of the restrictive covenants section of this Agreement to third Parties,
including but not limited to, the Executive's subsequent, anticipated or
possible future employer.

25.              Successors and Assigns. This Agreement is personal to the
Executive and shall not be assigned by the Executive. Any purported assignment
by the Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.



11 

 

 

26.              Notice. Notices and all other communications provided for in
this Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the Parties at the addresses set forth below (or such other addresses as
specified by the Parties by like notice):

If to the Company:

Quantum Materials Corp.

3055 Hunter Road

San Marcos, TX 78666

Attn: Stephen B. Squires, Chief Executive Officer

 

If to the Executive:

Stephen Squires, 16640 FM 1826, Driftwood TEX 78619,

Or 12326 Scott Dr., Kingston OK 73439

 

27.              Representations of the Executive. The Executive represents and
warrants to the Company that:

27.1          The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

27.2          The Executive's acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

28.              Survival. Upon the expiration or other termination of this
Agreement, the respective rights and obligations of the Parties hereto shall
survive such expiration or other termination to the extent necessary to carry
out the intentions of the Parties under this Agreement.

29.              Executive’s Acknowledgment of Full Understanding. THE EXECUTIVE
ACKNOWLEDGES AND AGREES THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY
ENTERS INTO THIS AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS
HAD AN OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE
BEFORE SIGNING THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

 

12 

 



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

COMPANY:

 

QUANTUM MATERIALS CORP.

 

 

 

By:______________________________

Name: Ray Martin

Title: Director, Compensation Committee Chairman

 

 

 

  EXECUTIVE:  

 

______________________________

Stephen Squires

 

 



13 

